DETAILED ACTION
Claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes on 35 U.S.C. 112f and 35 U.S.C. 101:
Claim 1 is not considered to invoke 35 U.S.C. 112f because despite using non-structural terms “apparatus” and “unit”, the claim clearly recites one or more “processors.” Processors are known in TC 2400 to be structural elements.
Despite “processors” being known in TC 2400 as being either hardware or software per se, Claim 1 is not rejected under 35 U.S.C. 101 as software per se because Applicant’s Figure 4 depicts the claimed recovery support apparatus as having elements such as RAM, ROM, Display Device, etc., known in the art to comprise hardware. ¶ [0095] of the originally-files specification recites:
“[A]s shown in Fig. 4, the recovery support apparatus 10 in the embodiment of the present invention includes an input device 201, a display device 202, an external I/F 203, a random access memory (RAM) 204, a read only memory (ROM) 205, & processor 206, a communication I/F 207, and an auxiliary storage device 208. These hardware components are connected through a bus 209 such that they can communicate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 605 953 B1 (Hayashi et al.) (cited below), published in WO 2018/180364 on 10/04/2018, which is before Applicant’s effective filing date.

As to Claims 1, 7 and 8, Hayashi et al. anticipate a recovery support apparatus; a recovery support method; and a non-transitory computer readable medium comprising a program for causing a computer to serve as a recovery support apparatus, respectively, comprising: 
an index value calculation unit, including one or more processors, configured to calculate a predetermined index value with respect to a recovery work sequence based on of the recovery work sequence indicating a work procedure for recovery from an abnormality that has occurred in an apparatus group constituting a communication 
an output unit configured to output the predetermined index value calculated by the index value calculation unit to a predetermined output destination (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the learning unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claim 2, Hayashi et al. anticipate the recovery support apparatus according to claim 1, 
wherein the index value calculation unit calculates, as the predetermined index value, at least one of i) stability indicating certainty that recovery from the abnormality is possible according to execution of the recovery work sequence, and ii) safety indicating influences on a performance value of the apparatus group and communication property of the communication network according to execution of the recovery work sequence (Hayashi et al. recites “FIG. 3 is a diagram illustrating one example of information stored in the procedure information storage unit 28. For each type of network alarm, the procedure information storage unit 28 stores combinations (i.e., procedures) of tasks in order of probability. The combinations (procedures) of tasks are derived by the model 22b of the learning unit 22. Upon a failure occurring, the procedure information storage unit 28 is used to contact the procedure execution unit 24, and is also used in a case in which the procedure correction unit 26 is to be made to execute the next most probable procedure.” - ¶ [0018]. The “most probable procedure” indicates the most stable to achieve the recovery, and ensures the safest mitigation of loss of equipment, software, storage or time, all of which effect the safety of the system’s operation.). 

As to Claim 3, Hayashi et al. anticipate the recovery support apparatus according to claim 2, 
wherein the index value calculation unit calculates the safety using a function that has learned in advance a total value of a degree of influence on the performance value and a degree of influence on the communication property in a case where each task included in the recovery work sequence has been executed in advance (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claim 4, Hayashi et al. anticipate the recovery support apparatus according to claim 2, 
wherein the index value calculation unit calculates the safety using a function that has learned in advance variation in the performance value and variation in the communication property in a case where each task included in the recovery work sequence has been executed (Hayashi et al. recites “FIG. 3 is a diagram illustrating one example of information stored in the procedure information storage unit 28. For each type of network alarm, the procedure information storage unit 28 stores combinations (i.e., procedures) of tasks in order of probability. The combinations (procedures) of tasks are derived by the model 22b of the learning unit 22. Upon a failure occurring, the procedure information storage unit 28 is used to contact the procedure execution unit 24, and is also used in a case in which the procedure correction unit 26 is to be made to execute the next most probable procedure.” - ¶ [0018]. The “most probable procedure” indicates the most stable to achieve the recovery, and ensures the safest mitigation of loss of equipment, software, storage or time, all of which effect the safety of the system’s operation - ¶ [0018] and 10:43-11:6). 

As to Claim 5, Hayashi et al. anticipate the recovery support apparatus according to claim 3, 
wherein the index value calculation unit calculates the safety using SVR or a DNN as the function (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claim 6, Hayashi et al. anticipate the recovery support apparatus according to claim 2, 
wherein the index value calculation unit calculates the stability using a probability of each task included in the recovery work sequence being executed, an entropy or perplexity (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:43-11:6). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456